CRIST, Judge.
Dissolution proceeding. Husband appeals from the award of custody of their four year old daughter to wife by reason of sexual indiscretion of the wife after the separation but before the decree. We affirm.
After the separation, wife admitted having a sexual relationship with another man. The evidence showed no such indiscretion in the presence of their daughter. Further, there was no evidence that wife’s relationship had any adverse effect on the child. In short, husband says he is entitled to custody of their daughter on the sole ground of his wife having an affair after the separation but before the decree. But not so. In re Marriage of Carmack, 550 S.W.2d 815, 817-819 (Mo.App.1977) and Marriage of C S B, 546 S.W.2d 186, 188 (Mo.App.1976).
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. Rule 73.01. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
REINHARD, P. J., and SNYDER, J., concur.